Citation Nr: 1216589	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-34 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly death pension based on the need for regular aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1953 to January 1955.  He died in June 1970.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision rendered by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied special monthly death pension based on the need for regular aid and attendance or being housebound.  

In June 2010, the Board remanded this matter to the RO to conduct additional development.  Following completion of the development, in October 2011, the RO issued a supplemental statement of the case and continued the denial of the claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant is not blind, in a nursing home or substantially confined to her home by reason of disabilities, or so helpless as to require the regular aid and attendance of another person to perform personal care functions of everyday living or to protect herself from the hazards and dangers incident to the daily environment.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based upon the need for the regular aid and attendance of another person or on account of being housebound have not been met.  38 U.S.C.A. §§ 1541, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the appellant in July 2008.  In the letter, the RO set forth the requirements for an award of increased death pension based on the need for aid and attendance or on account of being housebound.  The letter was sent prior to the initial unfavorable decision by the RO in August 2008.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the appellant at every stage of this case with regard to the claim.  The appellant did not identify any relevant evidence in connection with the claim.  

VA examinations were provided in April 2008 and September 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate.  They are based on a physical examination of the appellant and consideration of her history.  In addition, as the examination addressed the questions set forth in the Board's June 2010 remand, there has been substantial compliance with the remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  In sum, there is adequate medical evidence of record to make a decision in this case.  

VA has also assisted the appellant and her representative throughout the course of this appeal by providing them with an August 2009 statement of the case and an October 2011 supplemental statement of the case, which informed them of the laws and regulations relevant to the claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant.

II.  Aid and Attendance or Housebound Benefits

The appellant, as the widow of the Veteran, has been found eligible for pension based on the non-service-connected death of the Veteran.  She is seeking increased pension benefits based on her claim that she needs regular aid and attendance or is housebound.  She reports that she "can't see and [is] weak from my head to feet."  (See VA Form 9 received in August 2009.)  

A surviving spouse who is entitled to pension will receive an increased rate of pension if she is in need of regular aid and attendance or is permanently housebound.  38 U.S.C.A. § 1541(d), (e) (West 2002).  For pension purposes, a person shall be considered in need of regular aid and attendance if the person is (1) a patient in a nursing home or (2) blind or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1502(b).  A person will be considered blind or so nearly blind as to need regular aid and attendance if he or she has corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  38 C.F.R. § 3.351(c)(1).  

In determining whether a person needs regular aid and attendance, consideration is accorded to the inability of the person to dress or undress herself, to keep herself ordinarily clean and presentable, to feed herself, to attend to the wants of nature, or to protect herself from hazards or dangers incident to her daily environment.  It is not required that all of the listed types of incapacity be found to exist before a favorable rating may be made.  It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

Even when a surviving spouse who is entitled to pension does not qualify for pension at the aid and attendance rate, an increased rate of pension is authorized if the person is permanently housebound.  38 U.S.C.A. § 1541(e).  A person is considered permanently housebound if she is substantially confined to her home by reason of disabilities that are reasonably certain to remain throughout her lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(f).  

The appellant is not a patient in a nursing home.  Rather, she states that she has a home but is behind in her mortgage payments.  In a 2009 statement in support of her claim, the appellant wrote that she could not see or stand for a long time due to osteoarthritis.  She reported that she needed assistance in maintaining her home because she was unable to lift and bend at the waist.  In other statements of record, she does not address her health concerns, but only notes her financial difficulties and of her need for increased pension benefits to pay her bills.  

The appellant has not submitted any medical evidence in support of her claim.  She did undergo a VA aid and attendance examinations in April 2008 and September 2010.  
 
Here, the April 2008 VA examiner noted that the appellant had current complaints regarding bilateral knee pain and left hand pain.  While there was a finding of osteoarthritis, the examiner stated that there were no limitations in the upper extremities affecting her ability to care for herself and attend to the wants and needs of nature.  Similarly, no restrictions of her lower extremities were noted.  The examiner noted that she could walk without assistance and left her home one to two times a day.  

Similarly, on examination in September 2010, the examiner noted that the appellant was not bedridden or hospitalized.  She was able to travel outside of her home and did not use an orthopedic or prosthetic appliance.  While she displayed some mild memory loss and occasional imbalance she was able to protect herself from the daily hazards of the environment.  Physically, she was able to ambulate up to a few hundred yards.  In addressing the appellant's eye sight, the examiner stated that she did not have corrected vision to 5/200 or worse.  In terms of her psychological functioning, she was able to manage her financial affairs, handle money, and pay bills.  

Based on these findings, the Board finds that the appellant's visual impairment does not meet the criteria under 38 C.F.R. § 3.351(c)(1) for her to be considered so nearly blind as to require regular aid and attendance.  In addition, she was not a patient in a nursing home.  Moreover, the evidence does not show that she meet the criteria for aid and attendance of another or is housebound.  Rather, while she has some physical restrictions, she is able to ambulate, attend to the wants of nature, and does not require the care or assistance of another.  She also displayed the mental capacity to manage her own affairs.  In sum, the preponderance of the assembled evidence is against a finding that she needs regular aid and attendance, and is against a finding that she is permanently housebound.  The Board has considered the appellant's contentions regarding strained finances, however, that is not a factor for the Board's consideration as to whether she meets the criteria for increased special monthly death pension.  As such, the Board has little choice but to deny the claim.  


ORDER

Entitlement to special monthly death pension based on the need for regular aid and attendance or being housebound is denied.  



________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


